Citation Nr: 1537856	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  12-16 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hypertension with dizziness.  

2.   Entitlement to a rating in excess of 10 percent for a cerebrovascular accident.  

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee. 

4.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee.

5.  Entitlement to service connection for obstructive sleep apnea. 

6.  Entitlement to service connection for a bilateral elbow disability. 

7.  Entitlement to service connection for rectal bleeding, to include as secondary to a cerebrovascular accident.  

8.  Entitlement to service connection for a stomach disability.

9.  Entitlement to service connection for an eye disability, to include as secondary to hypertension with dizziness. 

10.  Entitlement to service connection for hemorrhoids. 

11.  Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension with dizziness.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 2002. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2010, January 2015 and February rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at an April 2014 Travel Board hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.  

This matter was previously before the Board in 2014.  The Board denied all claims except sleep apnea, which it remanded for new examination.  The examination was completed in January 2015.  Accordingly, the Board finds the RO substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran submitted updated treatment records from the Miami, Florida VA Medical Center from July 2014 to April 2015 which were not considered by the RO, as reflected in the May 2015 Statement of the Case.  Typically, the new evidence would be returned to AOJ for review in the first instance.  However, in May 2015, the Veteran signed a waiver expediting his appeal to the Board stating that if VA received any new evidence at a later time that the Veteran waived the right to have the case remanded back to the AOJ and requested that the Board review this evidence in the first instance.  The treatment records were submitted after the waiver was received.  Accordingly, the Board is able to proceed with its adjudication of the issues on appeal.  See 38 C.F.R. § 20.1304 (2015).

The issues of entitlement to an increased rating for (1) hypertension with dizziness,  
(2) a cerebrovascular accident, and (3) degenerative joint disease of the right and left knees, and entitlement to service connection for (1) a bilateral elbow disability; (2) rectal bleeding, (3) a stomach disability; (4) an eye disability; (5) hemorrhoids; and (6) erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ). 


FINDING OF FACT

The Veteran has obstructive sleep apnea, but there is no competent or credible evidence suggesting it is related to active service.



CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent and credible evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A.  Sleep Apnea

Sleep apnea is defined as transient periods of cessation of breathing during sleep despite effort.  See KINGMAN P. STROHL, MD, OVERVIEW OF OBSTRUCTIVE SLEEP APNEA IN ADULTS, UPTODATE.COM, http://www.uptodate.com/contents/overview-of-obstructive-sleep-apnea-in-adults?source=machineLearning&search=
sleep+apnea&selected Title=1%7E150&sectionRank=1&anchor=H6#H6 (last visited August 31, 2015).  Common symptoms of sleep apnea are snoring, daytime sleepiness, and nocturnal choking or gasping. Id.  UpToDate.com is a respected source of expert medical review articles.  The article on sleep apnea was prepared by a physician and last updated on March 3, 2015.

In November 2009, the Veteran presented with two to three years of disruptive snoring, observed apneas during sleep, and daytime somnolence.  In January 2010, the Veteran underwent a sleep study at the West Palm Beach VA Medical Center where he was diagnosed with mild obstructive sleep apnea with significant worsening during REM sleep.  In April 2015, the diagnosis was further confirmed in a second sleep study conducted at the West Palm Beach VA Medical Center.  

During service, the Veteran complained of sleep issues on three occasions.  At sick call appointments in December 1987 and July 1998, and on an August 1992 report of medical history, the Veteran complained of having frequent trouble sleeping. 

Based on the presence of a current disability and in-service occurrences of sleep difficulties, the Board remanded the claim for a VA examination to determine nexus.  The January 2015 examiner opined that the apnea is less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale provided by the examiner was that the Veteran's June 2002 retirement physical was silent for sleep apnea and/or symptomatology.  He was discharged four months later.  The sleep apnea was first diagnosed several years after service, the examiner reports as April 2010.   A subsequent VA examination took place a few months later in May 2015, which also provided a negative nexus providing the same rationale as provided by the January 2015 examiner. 

In addition to the negative opinions against nexus, the Board has found other information of record against nexus, including evidence attributing the Veteran's sleep disturbance in service to an alternative cause, and the Veteran's inconsistent statements.  

In connection with the Veteran's claim, he reported snoring during service caused his now ex-girlfriend's discomfort.  However, the Veteran reported to medical professionals that the symptoms did not actually occur until November 2009, seven years after service.  At the time of the November 2009 complaint, the Veteran reported the symptoms (snoring and daytime somnolence) having started four years after service.  Although the Veteran has made separate contentions in a May 2015  statement that not long after service separation a VA primary care physician informed him that it was possible that he had sleep apnea, there is no evidence of this conversation within the VA progress notes of record.  The Veteran admitted that his first formal diagnosis of sleep apnea came in 2010, eight (8) years after service. 

The Veteran also submitted a copy of a denial of an Enlisted Special Review Board Case Review (NCO-ER) Appeal issued in June 1995.  The Veteran noted in a February 2015 statement that item 4 in the appeal supported the occurrence of sleep apnea during service.  Unfortunately, the Board's review of this document does not suggest that the Veteran had sleep apnea as contended by the Veteran, but rather provides a broad statement that the Veteran had many illnesses in service.  Sleep apnea or a sleep disturbance was not specified.  
In addition to the Veteran's conflicting statements, the Veteran's earlier sleep complaints have been consistently attributed to a service-connected anxiety disorder by VA physicians, as noted in a February 2015 VA examination report.   During service, the Veteran reported having no trouble sleeping once asleep while in service.  This behavior is inconsistent with sleep apnea, a condition that causes the airway to close during sleep often triggering an individual to awake.  Furthermore, during service, in a January 1995 note, the sleep disturbance reported by the Veteran was attributed to work related and personal stress.  The February 2015 examiner opined that the chronic sleep impairment complained of during service was part of the service-connected anxiety disorder. 

Ultimately, the only person linking the sleep apnea to service is the Veteran.  Only those with medical expertise are competent where the determinative issue is medical in nature.  Jones v. West, 12 Vet. App. 460   (1999). The Veteran lacks medical training to assess etiology.  Therefore, he is not competent to offer an opinion as to etiology.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  With the absence of statements of etiology from the Veteran's treating sources, and the absence of a medical opinion linking the sleep apnea to service, the Board finds the preponderance of the evidence against the claim.  Even finding the Veteran's statements of sleep issues in service, there is no evidence that those difficulties were related to sleep apnea.  Accordingly, the claim is denied. 

The Veteran has also made statements that the sleep apnea is contributing factor in the service connected tension headaches.  This statement appears to be an aside rather than a standalone claim. 


II.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issues herein decided.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326. 

The duty to notify was fulfilled when the VA sent the Veteran April 2010, May 2014, August 2014, and September 2014 notices containing information pertinent to the Veteran's service connection claim submitted prior to the RO's initial adjudication.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).   

The duty to assist was also met by obtaining all available service treatment records, service personnel records, and post-service treatment records.  Furthermore, VA obtained examination reports conducted in January 2015 and May 2015.  The Board finds the examinations are adequate for the purposes of evaluating the Veteran's claim. The examiners relied upon the Veteran's statements, treatment records, governing treatises and expertise in making their opinions.  

The Veteran in February 2015 and May 2015 statements has raised issues as to the adequacy of the examinations.  First, the Veteran reported that the examiners' rationales noted a factual inaccuracy, that the only treatment that the Veteran had was a positional device.  Whether the Veteran had treatment is irrelevant to the service connection claim and to the actual opinion. The focus on the 2015 examiner's opinions and their rationale was on the lack of diagnosis until several years after service.  A factual inaccuracy with no real bearing on the outcome of this claim does not cause the entire examination to be inadequate.  Moreover, the Veteran's sleep related complaints were acknowledged by the 2015 examiners, but the nature of the symptoms was found to be unrelated to sleep apnea.  Both the January 2015 and May 2015 examiners had the benefit of the claims file in making their assessments, as reflected in their respective examination reports.  This counters the Veteran's statements to the contrary.  Based on the foregoing, the Board finds no basis for a finding that the examinations were inadequate. 

The Veteran also provided testimony at a 2014 hearing.  The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the 2014 hearing, the undersigned VLJ specifically addressed the criteria for service connection and suggested that outstanding VA treatment records could help the Veteran's claim.  The VLJ remanded the claim in order to obtain the records discussed by the Veteran.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 


ORDER

Service connection for obstructive sleep apnea is denied. 


REMAND

In March 2015, the Veteran filed several timely notices of disagreement, which confer the Board's jurisdiction over those issues.  The issues include entitlement to an increased rating for (1) hypertension with dizziness,  (2) a cerebrovascular accident, and (3) degenerative joint disease of the right and left knees, and entitlement to service connection for (1) a bilateral elbow disability; (2) rectal bleeding, (3) a stomach disability, (4) an eye disability, (5) hemorrhoids, and (6) erectile dysfunction.   Unfortunately, the RO has not issued a statement of the case regarding those claims.  When a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the RO to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case and appropriate notice of the Veteran's appellate rights pertaining to the Veteran's claims identified in the March 2015 Notices of Disagreement.   

The Veteran is reminded that a timely substantive appeal must be filed after receiving the statement of the case to vest the Board with jurisdiction over an issue. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


